DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 7/6/20:
Claims 21 - 40 are pending in the application.  

Response to Arguments

Applicant’s arguments, see Applicant’s arguments/Remarks, filed 9/12/19, with respect to the claims at issue have been fully considered and are 

Allowable Subject Matter

Claims 21 - 40 are allowed.  

Reasons for Allowance

The following is the Examiner's reasons for allowance: regarding independent claim 21, the prior art of record does not teach or suggest a slippery liquid-infused porous surface (SLIPS) that controllably releases a molecule, wherein said slippery oil-infused surface comprises: a) a porous matrix having nanoscale or microscale porosity; b) an oil covering at least a portion of the porous matrix, wherein said oil at least partially fills the pores of the porous matrix; and c) one or more small-molecule compounds, wherein the one or more small-molecule compounds are located on the surface or in said porous matrix, within said oil, or both, wherein the slippery oil-infused surface is able to controllably release the one or more small-molecule compounds when the slippery oil-infused surface is immersed into media.  

Independent method claims 32 and 33 include all the limitations of allowed claim 21.  

The closest prior art of record was believed to be the NPL titled Fabrication of Liquid-Infused Surfaces Using Reactive Polymer Multilayers: Principles for Manipulating the Behaviors and Mobilities of Aqueous Fluids on Slippery Liquid Interfaces, Manna et al., Adv. Mater. 2015, 27, 3007-3012 hereinafter “Manna”.  However, the NPL to Manna has a publication date which falls within the 102(b)(1) exception grace period by disclosure by the inventor.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached at 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


PAS										9/28/20

/PETER A SALAMON/Primary Examiner, Art Unit 1765